 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   CHRISTINA M. CORCORAN, NY Bar #5118427
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561

 5   Attorneys for Defendant
     JOSEPH L. BATES
 6
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                            Case No. 1:19-cr-00269-NONE-SKO
12                                  Plaintiff,
                                                          STIPULATION AND ORDERTO
13                           vs.                          CONTINUE STATUS CONFERENCE
14   JOSEPH L. BATES,                                     Date: June 29, 2020
                                                          Time: 1:00 p.m.
15                                 Defendant.             Judge: Hon. Sheila K. Oberto
16
17          IT IS HEREBY STIPULATED by and between the parties through their respective
18   counsel, THOMAS M. NEWMAN, Assistant United States Attorney, counsel for plaintiff, and
19   CHRISTINA M. CORCORAN, Assistant Federal Defender, counsel for defendant Joseph L.
20   Bates, that the status conference scheduled for March 2, 2020 may be continued to June 29,
21   2020, at 1:00 p.m.
22          To-date, the parties have been engaged in litigation pertaining to the issue of detention,
23   which was only recently resolved. The parties now require additional time to exchange and
24   review supplemental discovery and engage in plea negotiations. Furthermore, defense counsel
25   has recently been assigned cases that include obligations in Bakersfield on March 2nd and 3rd.
26          The parties agree that time should be excluded through June 29, 2020 because there is
27   good cause for the requested continuance and the ends of justice outweigh the interest of the
28   public and the defendant in a speedy trial. Specifically, the parties agree that this continuance is
 1   necessary for several reasons, including but not limited to, the need to permit time for the parties

 2   to exchange supplemental discovery, engage in plea negotiations, and for the defense to continue

 3   its investigation and preparation, pursuant to 18 U.S.C. § 3161(h)(7)(A) and 3161(h)(7)(B)(i) and

 4   (iv).

 5
 6                                                       Respectfully submitted,

 7                                                       McGREGOR W. SCOTT
                                                         United States Attorney
 8
 9   DATED: February 26, 2020                            /s/ Thomas M. Newman
                                                         Thomas M. Newman
10                                                       Assistant United States Attorney
                                                         Attorney for Plaintiff
11
12                                                       HEATHER E. WILLIAMS
                                                         Federal Defender
13
14   DATED: February 26, 2020                            /s/ Christina M. Corcoran
                                                         Christina M. Corcoran
15                                                       Assistant Federal Defender
                                                         Attorney for Defendant
16                                                       Joseph L. Bates

17
18
19
20
21
22
23
24
25
26
27
28
      Bates: Stipulation to Continue Status Conference     -2-
 1                                                       ORDER

 2            IT IS ORDERED that the status hearing is continued from March 2, 2020, at 1:00 p.m.

 3   until June 29, 2020, at 1:00 p.m.

 4            IT IS FURTHER ORDERED THAT the period of time from March 2, 2020, through
 5   June 29, 2020, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A), 3161(h)(7)(B)(i)
 6   and (iv), because it results from a continuance on the basis of the Court’s finding that the ends of
 7   justice served by taking such action outweigh the best interest of the public and the defendant in
 8   a speedy trial.
 9
10   IT IS SO ORDERED.
11
     Dated:        February 26, 2020                              /s/   Sheila K. Oberto              .
12                                                          UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Bates: Stipulation to Continue Status Conference    -3-
